Hennessy, J.,
dissenting. I concur with parts III and IV of the majority opinion. I write separately because *299I disagree with part I A, where the majority holds that there was sufficient evidence for the jury to convict the defendant of escape from custody in violation of General Statutes § SZa-Yll.* 1
The majority holds that “custody” as defined in General Statutes § 53a-168 (2), which is a prerequisite to escape from custody as defined by § 53a-171, is accomplished by a police officer’s pointing a gun at a suspect and telling the suspect that he is under arrest. The majority reaches its holding by explaining that “[t]he defendant should reasonably have understood that he was not free to leave because he was under arrest when Atkins, a policeman in uniform, pointed his service revolver at him and said ‘freeze’ and ‘you are under arrest.’ ” I do not agree.
It is settled law that if a reasonable person would not feel free to leave, the suspect is “in custody” so as to trigger the right to receive Miranda2 warnings prior to police interrogation. See State v. Rasmussen, 225 Conn. 55, 76, 621 A.2d 728 (1993); State v. Pittman, 209 Conn. 596, 608, 553 A.2d 155 (1989).3 An arrest is not necessary for a person to be “in custody” for purposes of custodial interrogation. State v. Rasmussen, supra, 76; State v. Pittman, supra, 608. I disagree with the majority’s incorporation of the custodial interrogation language in the definition of “custody” for purposes of escape from custody for the following reasons.
*300First, “custody” in the context of escape is qualitatively different from “custody” in the context of police interrogation. The judicial implementation of an expansive concept of what it means to be “in custody” for purposes of custodial interrogation reflects the importance of the constitutional right not to incriminate oneself through coerced statements. See State v. Hoeplinger, 206 Conn. 278, 286, 537 A.2d 1010 (1988). In contrast, defining custody for purposes of escape from custody requires the interpretation of a penal statute that should be strictly construed in favor of the accused. State v. Breton, 212 Conn. 258, 268-69, 562 A.2d 1060 (1989).
Second, the legislative definition of “custody” in § 53a-168 makes it clear that an arrest is always prerequisite to the crime of escape from custody as defined in § 53a-171. “ ‘Custody’ means restraint by a public servant pursuant to an arrest . . . .” (Emphasis added.) General Statutes § 53a-168 (2). To hold that custody as defined by § 53a-168 can occur without an arrest contradicts the plain language of the statute. See Weinberg v. ARA Vending Co., 223 Conn. 336, 341, 612 A.2d 1203 (1992); American Universal Ins. Co. v. DelGreco, 205 Conn. 178, 193, 530 A.2d 171 (1987); Toll Gate Farms, Inc. v. Milk Regulation Board, 148 Conn. 341, 347, 170 A.2d 883 (1961). Thus, for purposes of escape from custody, I do not agree with the majority’s use of the standard that custody exists whenever a reasonable person would not feel free to leave.
The testimony of Atkins at trial was that when he arrived on the third floor porch at 46-50 Wordin Avenue, the defendant had both legs over the porch railing. Atkins then told the defendant he was under arrest and reholstered his weapon. At this point, Atkins attempted to grab the defendant, but he succeeded in grabbing only the hood of the defendant’s sweatshirt. The defendant then jumped from the third floor porch, *301causing the hood to rip off of his sweatshirt, and he successfully evaded the police. From these facts, it is clear that Atkins attempted to arrest the defendant, but that the arrest was never completed. Therefore, escape from custody could not occur.
When the plain language of a statute is unambiguous, we do not look further in ascertaining its meaning. University of Connecticut v. Freedom of Information Commission, 217 Conn. 322, 328, 585 A.2d 690 (1991). To the extent that the language of §§ 53a-168 and 53a-171 can be viewed as ambiguous, it is appropriate to look at the history of these statutes to determine their meaning. Nationwide Mutual Ins. Co. v. Pasion, 219 Conn. 764, 768, 594 A.2d 468 (1991). These statutes were adopted in their present form as part of the revision of the Connecticut penal code in 1969. There was no discussion in the legislature as to the enactment of the escape statutes, even though this was the first time flight from arrest had been criminalized as escape from custody.4 In drafting the Connecticut penal code, however, our legislature “ ‘relied heavily upon the Model Penal Code and various state criminal codes, especially the penal code of New York. Conn. Joint Standing Committee Hearings, Judiciary, Pt. 1, 1969 Sess., p. 11.’ State v. Hill, 201 Conn. 505, 517, 523 A.2d 1252 (1986). Thus, [in the absence of legislative history] we may turn to the parallel statutory provisions set forth in the Model Penal Code and the New York Revised Penal Law, effective September 1,1967, for guidance. State v. Hill, supra, 516-17; In re Juvenile Appeal (Docket No. 9268), 184 Conn. 157, 163-64 nn. 8-9, 439 A.2d 958 (1981).” State v. Havican, 213 Conn. 593, 601, 569 A.2d 1089 (1990).5
*302New York’s escape statutes parallel the law in Connecticut by providing that “[a] person is guilty of escape . . . when he escapes from custody” and that “ ‘[c]ustody’ means restraint by a public servant pursuant to an authorized arrest . . . .” N.Y. Penal Law §§ 205.00 and 205.05 (McKinney 1984). Applying this statutory scheme, the Fourth Appellate Division of the New York Supreme Court held that when a police officer approached the defendant and told him he was under arrest, and the police officer grabbed at the defendant, but the defendant avoided the officer’s grasp and fled from the area, no escape had taken place. People v. Caffey, 134 App. Div. 2d 923, 521 N.Y.S.2d 937, cert. denied, 70 N.Y.2d 930, 524 N.Y.S.2d 681 (1987).6 The Caffey court held that “escape involves conduct occurring after a person has been arrested” and is to be distinguished from “the crime of resisting arrest [which] involves conduct occurring at the time of the arrest itself.” (Emphasis added.) Id., citing People v. Becoats, 88 App. Div. 2d 766, 451 N.Y.S.2d 497 (1982). In Caffey, as in the present case, “[defendant's conduct in avoiding the officer’s grasp occurred at the time of arrest and defendant was not sufficiently restrained to have been in custody.” People v. Caffey, supra, 923.
I believe, in this case, that without restraint of the defendant by Atkins, there was no arrest, and no custody for the purpose of the escape from custody statute.7 As the defendant’s flight was from an attempted *303arrest and not from “restraint pursuant to arrest,” it cannot result in a lawful conviction under § 53a-171.8 For this reason, I would remand the case to the trial court with direction to vacate the defendant’s conviction of escape from custody.
Accordingly, I respectfully dissent.

I offer no opinion on parts IB, IC and II because my dissent from part I A makes it unnecessary to address those issues.


 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


 This language is also used to define when a “seizure” has taken place for purposes of article first, § 7, of the Connecticut constitution. See State v. Oquendo, 223 Conn. 635, 653, 613 A.2d 1300 (1992) (“seizure” has taken place for purposes of article first, § 7, whenever “a reasonable person would have believed he was not free to leave”).


 Prior to the 1969 adoption of the penal code, crimes of escape encompassed only escape from a prison or jail, and escape while being transported to or from a prison or jail. See General Statutes (1963 Rev.) § 53-155 et seq.


 Our Supreme Court has previously turned to the criminal code of New York for guidance in defining “escape” as it is used in our General Statutes. State v. Lubus, 216 Conn. 402, 408, 581 A.2d 1045 (1990).


 Several of our other sister states have also held that words of arrest uttered by a peace officer are insufficient to effect an arrest or to impose custody for purposes of escape from custody. See Ex Parte McReynolds, 662 So. 2d 886, 888 (Ala. 1994); People v. Kosyla, 143 Ill. App. 3d 937, 951, 494 N.E.2d 945 (1986); State v. Daley, 411 A.2d 410, 412 (Me. 1980).


 I would not hold that actual restraint is the only means of effecting an arrest. I am inclined to favor the law of several of our sister states that an arrest occurs when the suspect is restrained or submits to the author*303ity of the person making the arrest. See State v. Sanchez, 145 Ariz. 313, 315, 701 P.2d 571 (1985), citing Ariz. Rev. Stat. § 13-3881; People v. Kosyla, 143 Ill. App. 3d 937, 494 N.E.2d 945 (1986), citing Ill. Rev. Stat., e. 38, par. 107-5 (a) (1983); State v. Logan, 8 Kan. App. 2d 232, 233, 654 P.2d 492 (1982), citing Kan. Stat. Ann. § 22-2405 (1); State v. Daley, 411 A.2d 410, 412 (Me. 1980), citing State v. Powers, 386 A.2d 721, 727 (Me. 1978); State v. Nicholson, 839 S.W.2d 593, 597 (Mo. App. 1992), citing California v. Hodari D., 499 U.S. 621, 627-28, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991); People v. Caffey, supra, 134 App. Div. 2d 923. In this case the defendant’s refusal to submit to Atkins’ authority is evidenced by his remaining poised, with his legs over the porch railing, and ultimately jumping from the porch, despite Atkins’ words of arrest.


 I advance no opinion as to whether the defendant’s conduct in this case would have provided a sufficient basis for a conviction of resisting an officer pursuant to General Statutes § 53a-167a.